— Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered March 21, 1991, which, inter alia, denied the plaintiffs’ motion for partial summary judgment, unanimously affirmed, without costs.
The plaintiffs instituted this action against the Board of Managers of their condominium to recover damages for failure to restore their condominium unit which was damaged by fire. We agree with the Supreme Court’s determination denying the plaintiffs’ motion for partial summary judgment since a full trial is necessary to determine which elements of the condominium are the responsibility of the plaintiffs and of the Board to repair. Concur — Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.